     Case 3:16-cv-02938-JAG Document 93-1 Filed 01/31/21 Page 1 of 3


                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO

                                                Civil No. 16-02938
BAUTISTA REO PR CORP.,

                    Plaintiff,
                                                Re:
                       v.

RUGAM    CORPORATION,     MORA COLLECTION OF MONIES;
                               FORECLOSURE OF MORTGAGES
DEVELOPMENT       CORPORATION, AND OTHER COLLATERAL
ALEJANDRO RUBÍ CINTRÓN, HIS
WIFE MARIEL MARXUACH TORRÓS,
AND   THE    LEGAL    CONJUGAL
PARTNERSHIP    RUBÍ-MARXUACH,
CLEOFE RUBÍ GONZÁLEZ, HIS WIFE
MORAIMA CINTRÓN ÁVILES, AND
THE      LEGAL        CONJUGAL
PARTNERSHIP RUBÍ-CINTRÓN.

                  Defendants.

               ORDER OF PUBLIC SALE IN EXECUTION OF JUDGMENT

          Upon reviewing Plaintiff, Bautista REO PR Corp.’s (hereinafter referred to as

“Bautista”), Motion for Execution of Judgment at Docket No. 93, and it appearing

from the records of this Court and from Bautista’s motion that Defendants failed to

pay Bautista the sums of money adjudged to be paid under the Judgment at Docket

No. 91 (“the Judgment”), and it also appearing that more than fourteen (14) days have

elapsed since the entry of the Judgment;

          IT IS HEREBY ORDERED, that pursuant to Fed. R. Civ. P. 53(a)(1)(C),

that the Special Master appointed by this Court proceed with the public sale

proceedings requested by Bautista in its motion, as execution of the Judgment.

       IT IS HEREBY ORDERED that said Special Master appointed by this Court,

proceed forthwith and sell at public auction to the highest bidder, the property

described as follows (the “Property”):

i.     Real Property 15,072

          -----RUSTIC: Parcel of land located in the Ceiba North Ward of the
          municipality of Juncos, Puerto Rico, with a Surface area of
          406,521.6479      square     meters,     equivalent   to    103.4302
          cuerdas. Bordering on the NORTH, with lands of Altos de la Ceiba,
          Corp., and the Estate of Urrutia; on the SOUTH, with lands of Javier
          Rivera; on the EAST, with lands of Javier Rivera; and on the WEST,
          with lands of Altos de la Ceiba, Corp. This is the Remnant, according
          to deed number 9, executed in San Juan, Puerto Rico, on June 26,
          2008, before Notary Yesef Yahir Cordero, and recorded at page 121 of
          tome 402 of Juncos, property number 15,072, 4th recordation.-----------

          -----The property number 15,072 is recorded at page 121 of volume
 Case 3:16-cv-02938-JAG Document 93-1 Filed 01/31/21 Page 2 of 3


       402 of Juncos, Second Section of Caguas, Registry of the Property of
       Puerto Rico.----------------------------------------------------------------------

(a) The Court designates Mr. Joel Ronda Feliciano as Special Master of this Court.

   The contact information of Mr. Ronda Feliciano is 405 Ave. Esmeralda, 2-150,

   Guaynabo, Puerto Rico 00969, phone number (787) 565-0515, and e-mail address

   rondajoel@me.com.

(b) The public sale will take place at the office of the Clerk of this Court, or at any

   suitable place that the Special Master may designate for those purposes, in the

   date and hour provided for in the Notice of Sale to be issued by the Special

   Master.

(c) The Notice of Sale shall be published by the Special Master once a week for at

   least four weeks prior to the date of the sale in a newspaper printed regularly and

   having a general circulation in the island of Puerto Rico; and shall be posted for

   two weeks in three (3) public places in the Municipality of Caguas, like the City

   Hall, the Court of First Instance and the tax collector’s office. Notice shall also be

   mailed to Defendants’ last known address and to the property’s junior lienholders,

   if any. The Special Master will have specific authority to enter the Property,

   without breach of peace, to perform the posting and delivery.

(d) The minimum bid to be accepted at the first public sale shall be in accordance

   with the applicable Mortgage Deed (“Foreclosure Valuation”). The minimum bid

   to be accepted at the second and third auctions, in the event that the first and/or

   second public auctions are deserted, will be 2/3 and ½, respectively, of the

   Foreclosure Valuation.

(e) The Special Master at the sale shall not accept payment for the Property to be

   sold anything other than United States currency or certified or bank manager

   checks, except if the Property is sold or adjudicated to Bautista (if the three public

   sales are declared deserted), in which case the amount of its bids (or the transfer

   value thereof if adjudicated in its favor) will be credited towards the amounts

   owed under the Judgment; Bautista will only be bound to pay in cash or certified

   check any excess of its bids over the secured indebtedness that remains

   unsatisfied.

(f) Should there be surplus sale proceeds after satisfaction of the Judgment and

   payment of the execution expenses documented by Bautista, and subject to review
 Case 3:16-cv-02938-JAG Document 93-1 Filed 01/31/21 Page 3 of 3


   by this Court, it will be delivered to the Clerk of this Court, subject to further

   orders.

(g) This Court has taken notice of Bautista’s rights to bid, at its sole discretion, with

   the aggregate amount owed under the Judgment in the public sale of the Property.

   If Bautista bids using a portion of the amounts owed under the Judgment in excess

   of its mortgage credits over the Property said amounts would be deducted from

   the amount owed under the Judgment, as applicable.

(h) Upon confirmation of the sale by this Court, the Special Master shall execute and

   deliver a deed of conveyance of the Property sold to its buyer (or acquirer).

(i) If the thirds auction of the Property is deserted, Bautista may proceed to

   coordinate the execution of a deed of conveyance with the Special Master within

   twenty (20) days of the public sale, to take title of the Property as satisfaction of

   the Judgment.

(j) Once the Property is adjudicated in payment of the credit guaranteeing the debt,

   as identified in the Judgment, all junior liens must be canceled provided that the

   junior creditors are notified of the public sale of the Property, upon request

   thereof by the person acquiring title of the Property.

       IT IS SO ORDERED.

       At San Juan, Puerto Rico, this _____ day of ___________________, 2021.



                                              _________________________________
                                              JAY A. GARCÍA-GREGORY
                                              UNITED STATES DISTRICT JUDGE
